ON REHEARING.
DUFOUR, J.
The heirs of George Landry, in their application, “submit that all questions relative to the $248.95 have been set at rest and settled by the Supreme Court in the 120 La., R. 790, wherein the Supreme Court found as a fact that of this $248.95, $167.30 had been applied by Angeline Yele’s counsel to the payment of a debt due by her, and that, consequently, he holds only the $81.65 belonging to her.”
In our opinion we stated that we must be governed by the opinion and decree in that ease. At page 796 the Supreme Court states the account thus:
Check to Charles J. Theard . $248.95
Deduct costs paid for Miss Yele in suit against her.. 167.30
Leaving balance in favor of Miss Yele. 81.65
Our insertion of the amount of $248.95 instead of $81.65 was not an error of law, but merely a clerical error, which, we may correct without granting a rehearing, which is therefore refused.
It is therefore ordered that our previous decree be so amended as to read as follows:
The judgment is’ amended by increasing the amount awarded to the executrix from the sum of four hundred and eighty-two dollars, sixty-five cents ($482.65), to the sum of five *117hundred and sixty-four dollars and 30 cents ($564.30), and, as amended, the judgment is affirmed, appellee to pay costs of appeal.
January 25, 1909.